Citation Nr: 1418272	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-27 489A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to enrollment in and access to the VA medical care benefits package.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from May 2003 to March 2004.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the VAMC in Fayetteville, Arkansas.  


FINDING OF FACT

On April 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that the appellant wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


